Citation Nr: 1456676	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease. 

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1980 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

The Veteran appeared at a videoconference hearing at the RO in April 2014 before the undersigned Veterans Law Judge who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  

The issue of service connection for bilateral hearing loss is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has a current disability of degenerative joint disease of the knees.  

2.  The Veteran injured his knees in service.

3.  The Veteran has experienced continuous symptoms of bilateral knee disabilities since service separation.






CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, degenerative joint disease of the knees was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As it relates to the claim of service connection for bilateral degenerative joint disease of the knees, as the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).




Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the bilateral knee claim, the Veteran has degenerative joint disease of both knees, which is the equivalent of arthritis and a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In cases such as this, where a portion of the service treatment records are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See Id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

Available service treatment records reveal that the Veteran was seen with complaints of a right knee injury with hyperflexion while falling when playing racquetball in January 1982.  Crepitation was noted about the right tibia and fibula and along the collateral ligaments with McMurray testing.  A diagnosis of ligament strain, rule out torn ligament of the right knee, was rendered.  

At the time of a Janaury 1982 orthopedic consult, the Veteran was noted to have fallen on his right knee while playing racquetball.  Physical examination revealed no effusion but there was tenderness medially and laterally.  Pain with flexion was also noted.  The examiner indicated that the Veteran had a strain of the collateral ligament of the right knee.  

Treatment records also reveal that the Veteran was treated in November 1993 for a right knee sprain and that he was treated for bilateral knee effusion in May 1994, with Anaprox, often used in the treatment of arthritis.  As noted above, the Veteran's service treatment records are incomplete.  

Treatment records received Womack Army Hospital for treatment subsequent to service reveal that he was seen with complaints of knee pain in July 2008.  He reported that his knees had hurt for years at that time.  Physical examination revealed symptoms consistent with patellofemoral syndrome.  X-rays taken at that time revealed moderate to severe bilateral knee degenerative disease.  

The Veteran was afforded a VA examination in Janaury 2013.  The examiner diagnosed the Veteran as having degenerative joint disease of the knees.  

The examiner noted that the Veteran's military occupational specialty was an aircraft load master.  The examiner stated that the Veteran reported that he first started having problems with his right knee in 1981.  He remembered falling and hitting his knee, with swelling occurring thereafter.  He stated that this happened to him twice.  He reported that he was given a brace and placed on a profile of no running or jogging.  The Veteran indicated that he again sprained his right knee in 1993 and was given another brace and placed on profile again.  

The examiner indicated that the Veteran reported that over the years he had had a lot of pain in his knees, when trying to get up and with running, not being able to run, trying to get up out of bed, and after prolonged sitting.  He further noted that when he went to stand up he could not move and had to stand there for a while to gather himself.  He stated that he had to take his time because if he did not his knees would give out on him and he would fall.  The Veteran stated that he wore knee braces that he had purchased himself.  The Veteran took Aleve for pain and inflammation.  He reported having received injections in both knees a few months ago.  This decreased the pain in his knees. 

The examiner, in a February 2013 addendum opinion, indicated that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed inservice injury, event, or illness.  The examiner noted the findings in the service treatment records cited to earlier in this decision.  She stated that a review of the remainder of the service treatment records were silent on any other knee injuries from 1994 to 2000.  She noted that the next mention of knee problems in the Veteran's medical records was 8 years after the end of military service, he was free of knee problems from 1994 to 2008 when he was evaluated and examined for his current bilateral knee complaints, nineteen years after his last recorded knee evaluation in 1994.  The examiner stated that the Veteran's degenerative joint disease was most likely a normal result of aging, genetic predominance, and being overweight.  The examiner opined that based upon the history, the service treatment records, and the predominance of medical literature, the Veteran's degenerative joint disease was less likely as not incurred in or caused by right knee, sprain, strain, and effusion that occurred during service in January 1981, November 1993, and May 1994.  

At his April 2014 hearing, the Veteran testified as to having hurt his knee playing racquetball and basketball in service.  The Veteran also reported that he was treated for diffusion of the knee.  The Veteran noted receiving treatment for his knee at Womack Army Hospital following service.  He stated that he was given a brace for his knee and crutches for his left knee while in service.  He also reported that he had swelling drained off his knees while in service.  The Veteran indicated that he had problems with his knees in service and after he left service.  He stated that initially it was not as severe as it was now and that it became progressively worse.  The Veteran indicated that he took over-the-counter medication at first.  He reported that he continued to receive treatment for his knees at Womack.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of degenerative joint disease of the knees.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his knees in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of knee problems since service separation.  The Veteran has reported having had problems with his knees since service.  In treatment records associated with the claims file, created prior to submitting his claim for benefits, the Veteran reported having had knee problems for years.  The VA examiner also noted that the Veteran reported having injured his knees in service and that he had complaints of knee problems for many years.  The evidence of record is sufficient to show continuous knee symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements regarding knee pain since his in-service knee injuries are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of knee disabilities since service separation that were later diagnosed as degenerative joint disease/arthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous pain since service). 

With regard to the Janaury 2013 VA examiner's opinion that it was less likely that the Veteran's current degenerative joint disease of the knees was related to his period of service, the examiner did not take into account the statements of the Veteran in treatment records associated with the claims folder of continued symptoms for many years created prior to his claim for service connection.  Moreover, her notation of there being no further knee problems in service subsequent to 1994 is of little probative value as a portion of the Veteran's service treatment records appear to be unavailable.  As such, the Board finds the examiner's opinion to be of limited probative value.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his knees in service and has experienced continuous symptoms of knee disabilities, now diagnosed as degenerative joint disease, since service separation.  As such, the criteria for presumptive service connection for knee disabilities under 38 C.F.R. § 3.303(b) based on continuous post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the left and right knees is granted.  



REMAND

As it relates to the claim of service connection for bilateral hearing loss, while the Veteran was afforded a VA examination in December 2010, which revealed normal hearing for VA rating purposes, he testified at his April 2014 hearing that his hearing loss had increased in severity.  The Veteran also testified that that he had undergone an audiological evaluation at a private facility per the request of VA in 2012 or 2013 in Fayetteville, North Carolina.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  As such, an attempt should be made to obtain the results of this examination. 

Moreover, the Veteran should be afforded an additional VA examination to determine if he currently has hearing loss for VA rating purposes, and, if so, whether it is at least as likely as not related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the record a copy of the audiological examination referenced by the Veteran at his April 2014 hearing, that he reported was conducted at a private facility in Fayetteville, NC, per VA's request, in either 2012 or 2013.  

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss.  All necessary tests and studies, to include an audiogram, should be performed and all findings must be reported in detail.  The claims folder, to include all documents in VMBS/Virtual VA (the Board's electronic file system) and all other pertinent documents, must be made available and the examiner should note such review in his/her report.  The examiner is requested to render the following opinions:  Does the Veteran currently have a hearing loss as defined by VA standards?  If so, is it at least as likely as not (50 percent probability or greater) the current hearing loss had its onset in service or is otherwise related to his period of service?  When rendering the opinion the examiner should reference the previous audiological testing results.  Complete detailed rationale is requested for each opinion that is rendered.  

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate remaining issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


